Citation Nr: 1739381	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-41 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diverticulosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1979 to April 1984.  The Board notes that the Veteran's DD Form 214 is not located in the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2010, the Veteran testified during the local hearing before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the record.
 
In May 2014, the Board remanded the case for further development.  In July 2016, the Board denied entitlement to service connection for a respiratory disorder, to include asthma and residuals of pneumonia, and bilateral carpel tunnel syndrome and remanded the issue of entitlement to service connection for diverticulosis.
In February 2017, the Board remanded the issue of entitlement to service connection for diverticulosis for further development.


FINDING OF FACT

The Veteran's diverticulosis is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected peptic ulcer disease.


CONCLUSION OF LAW

The criteria for service connection for diverticulosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for diverticulosis, which he relates to in-service stomach pain, diarrhea, and bloody stools.  He reports that these symptoms have continued since service.  Alternatively, the Veteran relates his current diverticulosis to his service-connected peptic ulcer disease.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (2016).

It is undisputed that the Veteran is in receipt of service connection for peptic ulcer disease, has a current diagnosis of diverticulosis, and is competent to report stomach pain, diarrhea, and bloody stools in and since service.  Accordingly, this case turns on whether the Veteran's current diverticulosis is related to service or his service-connected peptic ulcer disease.

The evidence pertaining to the etiology of the Veteran's current diverticulosis consists of the Veteran's statements and VA medical opinions dated October 2014, July 2016, and March 2017.

Initially, the Board finds that while the Veteran is competent to report symptoms such as stomach pain, diarrhea, and bloody stools, all of which are within the realm of his personal experience, he lacks the requisite medical training and experience to self-diagnose to a complex medical disorder such as diverticulosis.  See 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to the etiology of the Veteran's current diverticulosis is equally complex, particularly given the presence comorbid stomach conditions such as the Veteran's service-connected peptic ulcer.  Accordingly, he is not competent to self-diagnose diverticulosis or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In October 2014, a VA examiner opined that the Veteran's current diverticulosis is not related to service as he had no symptoms of diverticulosis during service and became overweight after service.  The examiner further explained that obesity is a known risk factor for diverticulosis.

The Board finds in October 14 VA examiner's opinion is inadequate to the extent that it fails to address the Veteran's report of abdominal pain, diarrhea, and bloody stools in and since service or whether the Veteran's service-connected peptic ulcer disease caused or aggravated his current diverticulosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a VA examiner must consider all raised theories of entitlement).

In July 2016, a VA examiner opined that the Veteran's diverticulosis was not related to, caused by, or aggravated by his service-connected peptic ulcer disease.  The examiner reasoned that the Veteran was diagnosed with diverticulosis 20 years after service and that the two conditions are not related.  The examiner added that his diverticulosis was not related to or incurred during service.  The examiner reasoned that he was not diagnosed with diverticulosis until 20 years after service and that he did not have symptoms of diverticulosis during service.  The Board finds that the July 2016 VA examiner's opinion is inadequate for lack of rationale and failure to address the Veteran's competent report of symptoms in and since service.

In March 2017, a VA physician opined that the Veteran's service-connected peptic ulcer disease did not cause or aggravate his current diverticulosis.  The examiner explained that diverticulosis and peptic ulcer disease are in no way associated one another and that the presence of peptic ulcer does not increase the risk of diverticulosis.  The examiner further explained that diverticulosis is defined by the presence of diverticula, which is a sac-like protrusion of the colon wall, while peptic ulcer disease is a defect in the gastric or mucosa that extends through the muscularis mucosa into deeper layers of the stomach wall.  The examiner also opined that it is unlikely that the Veteran's diverticulosis is related to service.  The examiner explained that the Veteran's symptoms of stomach pain and diarrhea since service are not consistent with symptoms of diverticulosis.  He further reasoned that diverticulosis only results in bleeding or bloody stools when a diverticula becomes infected.  The examiner explained that the Veteran has never experienced such infection as it requires antibiotic treatment, which the Veteran has never received.  The examiner concluded that the Veteran's reported gastrointestinal complaints are related to his service-connected peptic ulcer disease and hiatal hernia.

The Board finds that the March 2017 VA medical opinion was rendered by a medical professional who reviewed the Veteran's file and supported his conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The Board further finds that the medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

In sum, the Board finds that the evidence shows that the Veteran's diverticulosis is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected peptic ulcer disease.  The preponderance of the evidence is against the claim for diverticulosis; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for diverticulosis is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


